Foster, J.
The statute (R. S., c. 51, §36,) is explicit, requiring railroad corporations to make legal and sufficient fences, and to maintain and keep them in good repair, along the line of their location, where the road passes through "inclosed or improved land.”
The only question presented by the exceptions is whether the plaintiff’s land between the street and the railroad is "improved land” within the meaning of the statute. If it is, the defendant is bound to fence it, and the defense fails. Norris v. Androscoggin R. R. Co. 39 Maine, 273.
The plaintiff’s house lot is situated in the thickly-settled part of the village of Fort Fairfield where the railroad runs along between and parallel with Main street and the river, and in the rear of the plaintiff’s buildings. The lot is forty-six feet wide on the street, and extends back to the river, a distance of about nine rods. The lot was not inclosed on either side, and no part of it cultivated as a garden, but was a village residence-lot occupied by the plaintiff with dwelling-house and appurtenances, and a barn on that part between the street and the railroad. The barn under which the plaintiff’s swine were kept, and for the killing which this action was brought, was eight feet from one side line of the lot, and two feet from the other. A portion of the barn, as the case discloses, was within the railroad location.
*307We have no doubt that this was "improved land’’within the meaning of the statute.
"Improved” is not a technical word having a precise legal meaning, when applied to real estate, but may mean land that-is occupied. Bouvier, "Improve.” As generally understood,, "improved land” is that which is occupied, or made better by> care or cultivation, or which is employed for advantage. Webster, "Improve.” Wilder v. M. C. R. R. Co. 65 Maine, 332, 339.
Land uninclosed and used as a mill-yard was held, in the case-last cited, to be " improved land.” A fortiori, the land in question, appurtenant to a dwelling-house and barn, is improved-land! within the meaning of the statute. Exceptions overruled^